Citation Nr: 1503007	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-14 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the service-connected left ankle disability.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran's claims file includes a DD Form 214 showing that the Veteran served on active duty from May 2001 to May 2002 with 19 years and 20 days of prior active duty service.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that rating decision, the RO, in pertinent part, granted service connection for status post arthroscopic left ankle surgery and assigned an initial 10 percent rating, effective from April 26, 2004.  The Veteran appealed the initial 10 percent rating assigned for the ankle disability.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In this case the Veteran reported that she had to quit her job as a real estate agent because she could not walk around on her ankle for very long, but she has not specifically alleged that she is unemployable due to her service-connected left ankle disability, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to her disability.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

It is also noted that by rating decision issued in September 2013, service connection for chronic obstructive pulmonary disease (COPD) was granted with a 100 percent schedular evaluation assigned from October 24, 2011.  In addition, service connection was granted for migraine headaches (30 percent), major depressive disorder (30 percent), and left knee strain (10 percent).  The Veteran's service-connected low back disability evaluation was increased from 10 percent to 20 percent; and, previously assigned 10 percent ratings were confirmed and continued for service-connected hypothyroidism, gastroesophageal reflux disease (GERD) with hernia, sinusitis, myofibrositis of the hands and feet, and degenerative disc disease of the cervical spine.  The Veteran's combined disability rating for the Veteran's service-connected disabilities is 100 percent and she is in receipt of special monthly compensation under 38 U.S.C.A. § 1114(s) for one disability rated at 100 percent and additional service-connected disabilities independently rated at 60 percent or more from October 24, 2011.  


FINDINGS OF FACT

1.  For the time period from the effective date of service connection until October 21, 2009, the Veteran's left ankle disability has been productive of no more than moderate limitation of motion due to pain during flare-ups and reports of swelling, with only minimal osteoarthritis shown on x-ray; neither ankylosis nor marked limitation of motion of the left ankle was demonstrated.  

2.  Since October 21, 2009, the Veteran's left ankle disability has been manifested by pain, swelling and significant limited motion, but without ankylosis; resulting in an overall disability picture more nearly approximating marked limitation of motion of the left ankle.  

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating in excess of 10 percent prior to October 21, 2009, for the service-connected left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274, 5284.

2.  Resolving all doubt in favor of the Veteran, the criteria for a 20 percent rating, but no higher, for the service-connected left ankle disability have been more nearly approximated since October 21, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274, 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection for a left ankle disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  Private treatment records have also been obtained and associated with the claims file.  

The Veteran's ankle disability was examined in September 2004 in conjunction with her service connection claim; and, again in October 2009 in conjunction with the Veteran's disagreement with the initial 10 percent rating assigned.  The examinations are adequate because the examiners discussed the medical history, described her ankle disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that her left ankle disability has worsened since the date of the 2009 examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Additionally, the Veteran has neither alleged nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.   As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As described, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Increased Rating

The Veteran seeks a disability rating higher than 10 percent for the service-connected left ankle disability.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Since the initial grant of service connection, the Veteran's left ankle disability has been assigned a 10 percent disability rating.  In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in all increased rating cases, it is appropriate to consider whether staged ratings are warranted because separate ratings should be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Ankylosis of the ankle is rated under Diagnostic Code 5270.  A 20 percent evaluation is assigned with ankylosis of the ankle in plantar flexion at less than 30 degrees.  A 30 percent evaluation is assigned with ankylosis in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent evaluation is assigned with ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a.  

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  A 10 percent evaluation is assigned with moderate limited motion of the ankle, and a maximum 20 percent evaluation is assigned with marked limited motion of the ankle  38 C.F.R. § 4.71a. 

The words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

The Board has reviewed all of the evidence in the Veteran's claim file and electronic record, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Prior to a VA examination in October 2009, the Veteran's left ankle disability was not manifested by ankylosis or marked limitation of motion.  In September 2004, the Veteran reported left ankle pain, swelling and weakness.  X-rays were normal.  Examination of the left ankle revealed slight tenderness in the ankle joints.  Dorsiflexion was from 0-20, plantar flexion was 0 to 45 degrees.  The diagnosis was left ankle, status post arthroscopic surgery for debridement with no clinical or radiological evidence of osteoarthritis or other arthropathy of the left ankle.  

A VA podiatry outpatient note from December 2007 show that the Veteran had bilateral ankle pain, left worse than right, but there was no pain with range of motion and not pain to direct palpation.  The diagnosis was chronic ankle arthralgia; tenosynovitis, and pain in the limb.  The examiner ordered a Ritchie brace for the Veteran's ankle.  

At a January 2008 follow-up visit, the Veteran had some diffuse tenderness very minimally throughout the circumferential left ankle.  There was very mild pain on compression of the ankle joint and range of motion as well.  There was some localized swelling to the anterolateral ankle gutter in the left ankle.  The assessment was chronic ankle arthralgia, left side apparently worse than the right side.  

A March 2008 VA podiatry note notes that x-rays revealed minimal osteoarthritic changes to the left ankle with some joint space narrowing.  There was minimal pain around the circumferential ankle area and some very mild pain on range of motion, compression, and distraction of the joint.  There was no swelling, no redness and no bruising.  

At a March 2008 follow-up podiatry appointment, the Veteran indicated that her left chronic ankle arthralgia was doing pretty well.  She did not have much pain, but did note that it could flare up at any time, and she averaged about one to two flare-ups per month.  During a flare-up, she had pain with weight bearing.  The assessment was chronic left ankle arthralgia and capsulitis.  

This medical evidence shows that the Veteran's left ankle disability was manifested by pain that was described as minimal, or mild.  The Veteran's motion was not markedly limited and the Veteran had no objective signs of ankylosis.  Further, arthritis was not diagnosed until March 2008 and x-rays revealed only minimal arthritic change.  

In light of these findings, the criteria are not met for the assignment of a disability rating in excess of 10 percent during this time period.  The evidence does not support a finding that the Veteran's left ankle disability has sufficient limitation of motion prior to October 2009 to warrant a marked ankle disability under Diagnostic Code 5271, as the Veteran has demonstrated full range of motion with dorsiflexion from 0-20 and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2014).  Moreover, there was essentially no clinical or radiological evidence of osteoarthritis or other arthropathy of the left ankle at that time.  

Similarly, VA podiatry outpatient notes from December 2007, January 2008 and March 2008 show that the Veteran had bilateral ankle pain, left worse than right, but there was no only mild pain with range of motion.  

The limitations noted above are considered by the Board to be equitable to the initial 10 percent rating for a moderate limitation of motion.  Even with consideration of functional loss, a marked impairment overall is not shown prior to the examination findings in October 2009.  

Evidence beginning in October 2009 indicates an increase in disability as summarized below.  

At an October 2009 VA examination, the Veteran reported pain in the ankle with flare-ups brought on by standing, walking or even doing nothing.  She estimates that she can walk perhaps 50 feet, and she will have to stop due to ankle aches.  She wore an ankle brace because she felt like her ankle would give way.  She reported that when her ankle swells it is not possible to weight bear and she has to use crutches.  

The examiner observed that the Veteran's gait was fairly normal coming and leaving the examination area.  The Veteran was wearing the left ankle brace and removed it for the examination.  The ankle was not swollen.  The ankle had moderate lateral laxity was grossly stable in its mortise.  Dorsiflexion was limited to 10 degrees.  Plantar flexion was limited to 25 degrees.  There was no additional limitation on repeated motion and no notable increase in pain with repetition.  There was no loss of motion, no related fatigability, no lack of endurance and no incoordination.  The ankle appeared grossly stable.  

The examiner reviewed an MRI report of the ankle from October 2009 and noted that the MRI findings were consistent with focal osteochondral defect involving the posteromedial talar dome.  Free fragment was not seen.  The impression included probable interosseous ganglion versus interosseous cyst arising from communication with focal osteochondral defect.  

The examiner's diagnosis was:  Status post arthroscopic surgery, left ankle with a focal osteochondral defect involving the talar dome times two and an interosseous cyst versus ganglion.  The examiner also indicated, "Significant reduction in motion secondary to same."  

Additional VA outpatient podiatry records show continued reports of pain, swelling and giving way from December 2009 through 2010.  The Veteran's left ankle was fitted with an air cast in June 2010.  Mild edema was noted at that time.  

The evidence beginning on October 21, 2009 shows a more severe disability picture.  The MRI from October 2009 as well as the examination findings in October 2009 and outpatient treatment in June 2010 shows an overall disability picture that more nearly approximates marked limitation of motion of the ankle.  This is consistent with the Veteran's reports of very limited weight bearing capability and reports of flare-ups that can occur at any time.  Moreover, considering functional loss under 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board finds that the evidence demonstrates marked impairment.  The Veteran has reported having significant pain on a daily basis, with flare-ups in her left ankle, an inability to walk more than 50 feet, difficulty with weight bearing.  These findings are consistent with the examiner's finding that the Veteran's left ankle motion was significantly limited.  Moreover, the outpatient records show that the Veteran has been prescribed both an ankle brace and air cast for stability in the ankle.  Accordingly, the Board finds that a 20 percent evaluation under Diagnostic Code 5271 and sections 4.40, 4.45, and 4.59, for the appeal period beginning on October 21, 2009 is warranted. 

The Board also has considered the applicability of other, potentially applicable diagnostic criteria for rating the Veteran's left ankle disability, but finds that no higher rating is assignable under any other diagnostic code.  There is no competent evidence of record documenting the presence of ankylosis in the left ankle or symptoms that more nearly approximate ankylosis of the ankle joint.  As such, an increased rating is not warranted under Diagnostic Codes 5270.  Additionally, while the Board finds that her overall symptomatology demonstrates functional loss the equivalent of marked limitation of motion under Diagnostic Code 5271, the evidence does not indicate a severe foot injury under Diagnostic Code 5284, such that a higher rating would be warranted under that code.  The Veteran is able to walk, and, as noted by the October 2009 physician's comment, she appeared to enter and exit the examination room with a fairly normal gait.  The examiner also indicated that the Veteran's left ankle was grossly stable.  As such, the most appropriate code under which to rate the Veteran's left ankle disability is Diagnostic Code 5271 for painful motion.  

Ratings under Diagnostic Codes 5003 and/or 5010 for arthritis are provided when the Veteran's limitation of motion is noncompensable and there is x-ray evidence of arthritis.  While the Veteran has x-ray evidence of arthritis, his limitation of motion is compensable under Diagnostic Code 5271, a rating under that code is more appropriate here.  Moreover, the arthritis codes do not afford the opportunity for ratings higher than those currently assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2014).  

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that her disability results in a unique disability that is not addressed by the rating criteria.  The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5271 (2014).  Accordingly, the severity, frequency, and kind of symptoms the Veteran's disability manifests are contemplated by the rating criteria.  The symptoms of the Veteran's service-connected left ankle condition are adequately compensated in the disability rating assigned, and she does not have symptoms associated with this disability that have been left uncompensated or unaccounted for the by the assignment of the schedular rating.  Therefore, this case does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards.  Referral for consideration of an extraschedular rating is therefore not warranted.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

	(CONTINUED ON NEXT PAGE)













ORDER

An initial disability rating in excess of 10 percent for the service-connected left ankle disability prior to October 21, 2009 is denied.  

Effective from October 21, 2009, a 20 percent disabling rating for the service-connected left ankle disability is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


